I
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                 )
                                                  )
    Environmental Chemical Corporation            )      ASBCA Nos. 61114, 61223
                                                  )
    Under Contract No. FA8903-06-D-8511           )

    APPEARANCES FOR THE APPELLANT:                       Richard B. Oliver, Esq.
                                                          Pillsbury Winthrop Shaw Pittman LLP
                                                          Los Angeles, CA

                                                         Glenn A. Sweatt, Esq.
                                                          Pillsbury Winthrop Shaw Pittman LLP
                                                          Palo Alto, CA

    APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                          Air Force Deputy Chief Trial Attorney
                                                         Anna F. Kurtz, Esq.
                                                         Capt Ryan P. Payne, USAF
                                                          Trial Attorneys

                    OPINION BY ADMINISTRATIVE JUDGE THRASHER

          The parties have resolved their dispute and request that the Board enter
    judgment in favor of appellant.

           It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
    parties' request, that the appeal is sustained. In the nature of a consent judgment, the
    Board makes a monetary award to appellant in the amount of $714,745.29. This
    amount is inclusive of interest. No further interest shall be paid.

           Dated: 26 September 2017




    (Signatures continued)
 I concur                                       I concur




RICHARD SHACKLEFORD
Administrative Judge                            Adminis ative Judge
Vice Chairman                                   Armed Services Board
Armed Services Board                            of Contract Appeals
of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61114, 61223, Appeals of
Environmental Chemical Corporation, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2